DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 30, 2021 has been entered.
 
This action is in response to the papers filed November 30, 2021.  Currently, claims 1-2, 4-5, 13-14, 16-17 are pending.  
All arguments have been thoroughly reviewed but are deemed non-persuasive for the reasons which follow. 
Any objections and rejections not reiterated below are hereby withdrawn.
The 101 rejection has been withdrawn in view of the amendments to the claims to require the mutation is detected.  It was not WURC at the time the invention was made to detect the mutation.  
The 102 rejections have been withdrawn in view of the amendments to the claims to require the mutation is detected.  The prior art does not teach the mutation.  

Election/Restrictions
Applicant's election without traverse of the mutation, a 4 base deletion of nucleotides 5308-5311 in the SETX gene, in the paper filed January 27, 2021 is acknowledged.
	The requirement is still deemed proper and is therefore made FINAL.


Priority
This application claims priority 

    PNG
    media_image1.png
    167
    647
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 112- Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-14, 16-17 are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988).  Wands states at page 1404,

“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the 

	The nature of the invention and breadth of claims
Claims 13-14, 16-17 are directed to methods of assessing an individual for carrier status for AOA2 by assessing a test sample for the individual for the presence of a 4 base deletion of nucleotides 5308-5311 in first and second alleles of the individual wherein the presence of the mutation of interest in the first allele of the senataxin gene and the absence of any mutation associated with AOA2 in the second allele of the senataxin gene is indicative of carrier status.  
The invention is in a class of invention which the CAFC has characterized as “the unpredictable arts such as chemistry and biology.”  Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001).  

	The unpredictability of the art and the state of the prior art
polymorphisms rather than mutations.  Many of these polymorphisms are found as homozygous such that both alleles are “mutated.”  Thus, it is unpredictable which mutations are associated with AOA2 and which are mere neutral polymorphisms.  
	Duquette et al. (Am. Neurological Associations, Vol. 57, pages 408-414, 2005) teaches mutations in senataxin are responsible for Quebec cluster of ataxia with neuropathy.  Duquette teaches the screening of control samples uncovered a total of five carriers of the L1976 common French-Canadian mutation and no carriers of the rarer E65K mutation.  Thus, Duquette teaches the presence of mutations in normal patients.  Duquette teaches that because the phenotype observed in the population is homozygous, we have not been able to identify a phenotype-genotype correlation despite having four different mutations (page 413, col. 1).  
	Fogel et al. (Neurology, Vol. 67, pages 2083-2084, December 2006) teaches novel mutations in the senataxin DNA/RNA helicase domain in ataxia with oculomotor apraxia 2.  Fogel teaches that further study of the functional role of the senataxin protein will be required to fully explain the molecular pathogenesis that differentiates AOA2 and ALS4.  
While the state of the art and level of skill in the art with regard to the detection of polymorphic alleles is high, the level of unpredictability in associating any particular allele with a specific phenotype is even higher. The high level of unpredictability is 
The art teaches genetic variations and associations are often irreproducible.  Hirschhorn et al. (Genetics in Medicine.  Vol. 4, No. 2, pages 45-61, March 2002) teaches that most reported associations are not robust.  Of the 166 associations studied three or more times, only 6 have been consistently replicated.  Hirschhorn et al. suggest a number of reasons for the irreproducibility of studies, suggesting population stratification, linkage disequilibrium, gene-gene or gene-environment interactions, and weak genetic effects and lack of power are possible factors that lead to such irreproducibility.  Hirschhorn et al. caution that the current irreproducibility of most association studies should raise a cautionary alarm when considering their use as diagnostics and prognostics (p. 60, Col. 2).  Thus, Hirschhorn cautions in drawing conclusions from a single report of an association between a genetic variant and disease susceptibility.  

	The art teaches that presence of SNPs in the same gene does not indicate that each of the genes is associated with the same diseases.  Meyer et al. (PG Pub 2003/0092019), for example, teaches that SNPs in the CADPKL gene are not each associated with neuropsychiatric disorders such as schizophrenia.  Specifically Meyer teaches that cadpkl5 and cadpkl6 are not associated with the disease, however cadpkl7 has a p-value of less than 0.05, therefore an association exists.  Each of these polymorphisms are SNPs within the CADPKL gene, however, it is apparent that they are not all associated in the same manner with disease.  Thus, Meyer exemplifies that the association of a single SNP in a gene does not indicate that all SNPs within the gene are associated with the disease.  
Lucentini (The Scientist; 2004, vol 24, page 20) teaches that most gene association studies are typically wrong. Lucentini teaches that it is strikingly common for follow-up studies to find gene-disease associations wrong (left column, 3rd paragraph). Lucentini teaches that two recent studies found that typically when a finding is first published linking a given gene to a disease there is only roughly a one-third chance that the study will reliably confirm the finding (left column, 3rd paragraph). Lucentini teaches that bigger sample sizes and more family-based studies, along with revising statistical methods, should be included in the gene association studies (middle column, 1 st complete paragraph). In the instant case, the specification only provides information that the variant exists, but provides no guidance that has any potential diagnostic effect

Guidance  in the Specification.
The specification provides no evidence that a 4 base deletion of nucleotides 5308-5311 is associated with AOA2 disease.  The specification teaches mutations in SETX previously associated with AOA2 (see Table 1, page 13).  The specification teaches obtaining whole blood from patients and extracting DNA.  The specification teaches all of the SETX coding exons were sequenced and mutations were identified.  Sequences were compared to the SETX mRNA sequence, shown in SEQ ID NO: 1 (page 16).  Several mutation in the SETX gene "associated with AOA2" were identified (see Table 2).  The elected invention is drawn to a 4 base deletion of nucleotides 5308-5311. 
The specification teaches of the new mutations, 5 were homozygous; the presence of homozygous mutation, in combination with AOA2 symptoms, indicated that these mutations were associated with the presence of AOA2.  
The remainder of the mutations were heterozygous and were associated with AOA2 because the individuals having those mutation in one allele were symptomatic for AOA2 and also had a second mutation associated with AOA2 present in the second allele (page 17).  
	The specification does not discuss whether these mutations were found in normal subjects.  If they are found in normal individuals, it is unclear how carrier status could be inferred by heterozygous.  Additionally, the specification appears to state that 5 of the mutations were homozygous in patients but required that information in combination with AOA2 symptoms.


	Quantity of Experimentation
	The quantity of experimentation in this area is extremely large since there is significant number of parameters which would have to be studied to enable the practice of the invention as broadly as claimed.  
	Claim 13 is drawn to assessing a test sample for a mutation and making a correlation with a carrier status for ataxia-ocular apraxia 2 (AOA2).  Neither the specification nor the art provide guidance to the skilled artisan how to determine if the individual is a carrier of AOA2.  As discussed above, the specification does not provide any discussion as to whether the mutation is found in normal individuals.  The art teaches that many mutations in the SETX genes which are associated with AOA2 are found in normal individuals (see Moreira).  Thus, the mere presence of a mutation at one allele would not be indicative of an associated AOA2 mutation.  Many mutations in genes are neutral and do not affect the function of the gene in association with a particular disease.  An individual that carries one of these neutral mutations would not carry a mutation associated with AOA2.   As discussed in the art, the association of genotype and traits such as AOA2 are unpredictable.  Large association studies with replication are required to verify the authenticity of the association.  Here, there does not appear to be any analysis or association studies to provide an association with any statistical confidence.  
	The specification further discusses the “remainder of the mutations were heterozygous” and were associated with AOA2 because the individuals having those mutations in on allele were symptomatic for AOA2 and also had a second mutation associated with AOA2 present in the second allele.  The specification appears to be using allele to mean the second allele of a gene (i.e. homozygosity) and also as a second position on the gene (i.e. haplotype or compound mutant).  The specification fails to provide any guidance which mutations are found in a haplotype or compound mutant and which are not found in combination with another mutation.  
This would require significant inventive effort, with each of the many intervening steps, upon effective reduction to practice, not providing any guarantee of success in the succeeding steps.

	Level of Skill in the Art


	Conclusion
  	In the instant case, as discussed above, in a highly unpredictable art where the association of mutations and diseases is unpredictable, the lack of guidance in the specification fails to provide the skilled artisan how to use the claimed invention.  
Further, the prior art and the specification provides insufficient guidance to overcome the art recognized difficulties of association studies.  Thus given the broad claims in an art whose nature is identified as unpredictable, the unpredictability of that art, the large quantity  of research required to define these unpredictable variables, the lack of guidance provided in the specification, the absence of a working example and the negative teachings in the prior art balanced only against the high skill level in the art, it is the position of the examiner that it would require undue experimentation for one of skill in the art to perform the method of the claim as broadly written.
Response to Arguments
	The response traverses the rejection.  The response argues that the newly amended claims overcome the rejection.  The response asserts the specification identifies a number of homozygous or hererozygous mutations of the SETX gene as associated with AOA2 disease. This argument has been considered but is not convincing because the art, namely Moreira et al. and	Duquette specifically teach mere detection of a polymorphism in an AOA2 patients is not indicative that the polymorphism is a mutation associated with AOA2.  Moreira identifies 5 of the 18 variations as polymorphisms rather than mutations.  Many of these polymorphisms are found as homozygous such that both alleles are “mutated.”  Thus, it is unpredictable which mutations are associated with AOA2 and which are mere neutral polymorphisms.  Duquette teaches mutations in senataxin are responsible for Quebec cluster of ataxia with neuropathy.  Duquette teaches the screening of control samples uncovered a total mutations in normal patients.  Thus for the reasons above and those already of record, the rejection is maintained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 1-2, 4-5, 13-14, 16-17 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over Claims 1-19 of U.S. Patent No. 7,704,691 and Claims 1-17 of U.S. Patent 8,192,933 and Claims 1-17 of U.S. Patent No. 8,785,122 and Claims 1-7 of US Patent 9,611,512.
An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim is not patentably distinct from the reference claim(s) because the examined claim is either anticipated by or would have been obvious over, the reference claim(s).  See e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985).

1.  A method of assessing a human individual for the presence of a genetic polymorphism associated with ataxia-ocular apraxia 2 (AOA2), the method comprising 
a) assessing a test sample from the individual for the presence of a mutation of interest in the senataxin (SETX) gene, wherein the mutation of interest is a 4 base deletion of nucleotides 369-372 
b) detecting the presence of the 4 base deletion of nucleotides 369-372 wherein the nucleotide numbering is as shown in SEQ ID NO: 1, and 
wherein the presence of the mutation of interest is indicative of the presence of a genetic polymorphism associated with ataxia-ocular apraxia 2. 
 
6.  The method of claim 1, further comprising assessing the test sample from the individual for the presence of at least one further mutation of interest in the senataxin (SLTX) gene, wherein the further mutation of interest is: ….  a 4 base deletion of nucleotides 5308-5311…. 
 

The conflicting claims of U.S. Patent No. 8,192,933  and  U.S. Patent No. 8,785,122 are similarly not patentably distinct.  

Here, claims 6, 7 of U.S. Patent No. 8,192,933 recites:

senataxin (SETX) gene, wherein the nucleotide numbering is as shown in SEQ ID NO:1, and (b) diagnosing the individual as having AOA2 when said  base deletion of nucleotides 4633-4636 is detected in the first allele of the senataxin gene, and any mutation associated with ataxia-ocular apraxia 2 is present in a second allele of the senataxin gene. 
 
    7.  The method of claim 6, wherein the second allele of the senataxin (SETX) gene comprises at least one mutation of interest selected from the group consisting of:…h) a 4 base deletion of nucleotides 5308-5311;  …...


Here, claims 1, 5 of U.S. Patent No. 8,785,122 recites:
1.  A method of detecting a genetic polymorphism in a human individual, comprising: 
	detecting in a test sample from a human individual at least one mutation of interest in a senataxin (SETX) gene comprising SEQ ID NO:1, wherein the at least one mutation of interest results in a premature STOP codon causing truncation of the encoded SETX protein, wherein the one mutation of interest is 
a single base transition C.fwdarw.T at position 4234 of the SETX gene, and wherein the presence of the single base transition C.fwdarw.T at position 4234 indicates the presence of a genetic polymorphism associated with AOA2. 
 
    5.  The method of claim 1, wherein the at least one mutation of interest includes an additional mutation selected from the group consisting of: …  f) a 4 base deletion of positions 5308-5311…
 

Here, claims 1  of U.S. Patent No. 9,611,512 recites:
1. A method of detecting a mutation in at least one allele of senataxin (SETX) gene, comprising: amplifying all or a fragment of the SETX gene in a test sample from an individual with a pair of primers; and detecting the presence of at least one mutation of interest in the SETX gene, wherein the 
Response to Arguments
	The response traverses the rejection.  The response requests deferral of the resolution of the double patenting rejection.  Thus for the reasons above and those already of record, the rejection is maintained.

Conclusion
No claims allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANINE ANNE GOLDBERG whose telephone number 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEANINE A GOLDBERG/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        January 19, 2022